HORNBECK, J.
It is the claim of the relator that the defendant at the time that he was voted and was declared to be elected Justice of the Peace was not an elector of Jefferson Township and therefore not eligible to hold said office under §4, Article XIII of the Constitution. of the State of Ohio.
The defendant was duly served with summons under the statute. The case was regularly assigned and came on for trial in the court. The defendant did not appear.
Testimony was taken which discloses that on the date of the election at which defendant was voted upon for the office of Justice of the Peace of Jefferson Township he had not been a resident of the State of Ohio for a period of one year .or more prior thereto and was not an elector of said town*709ship.
The defendant being in default and the relator having sustained the averments of his petition the relief will be granted, as prayed..
ALLREAD, PJ, and KUNKLE, J, concur.